DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  Amend as follows to correct for antecedence: “The package structure for power devices according to claim [[12]] 11.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 (and by dependency claims 3-6, 9-10, and 14-15) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9-11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oota (US 2013/0003306).
[claim 1] A package structure (fig. 13) for power devices, comprising: a heat dissipation insulating substrate (resin body 20 and components embedded therein, fig. 13, element 20 labeling is best shown in fig. 12), comprising a first  (top) surface and a 
[claim 4] The package structure for power devices according to claim 1, wherein the at least one plateau is monolithically formed or thermally contact with the heat dissipation baseplate or the heat dissipation insulating substrate (41 is part of 40, fig. 13).
[claim 5] The package structure for power devices according to claim 1, wherein a sectional shape of each of the at least one plateau is a trapezoidal shape, a triangular shape, a circular shape or a rectangular shape (41 is a trapezoidal shape, fig. 13).
[claim 6] The package structure for power devices according to claim 1, wherein at least one of the plurality of power devices is coupled to the first surface in a flip-chip bonding manner (requiring the power devices to be formed in a flip-chip bonding manner invoke the Product-by-Process doctrine.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  Specifically requiring the power device 31 to be formed via a flip-chip 
[claim 9] The package structure for power devices according to claim 1, wherein the heat dissipation insulating substrate comprises a direct bonded copper (DBC) ceramic substrate, a direct plating copper (DPC) ceramic substrate, an insulated metal substrate (IMS) or a printed circuit board (PCB) [0041].
[claim 10] The package structure for power devices according to claim 1, wherein the thermal interface layer comprises a thermal grease [0048], sintered silver (Ag) or a eutectic solder.
[claim 11] A package structure (fig. 13) for power devices, comprising: a heat dissipation insulating substrate (resin body 20 and components embedded therein, fig. 13, element 20 labeling is best shown in fig. 12), comprising a first (top) surface and a second (bottom) surface which are opposite to each other, a plurality of power devices (31, 32, fig. 13, [0042]), coupled to the first surface of the heat dissipation insulating substrate (fig. 13); a heat dissipation baseplate (40, fig. 13), disposed at the second surface of the heat dissipation insulating substrate, wherein at least one of a surface of the heat dissipation baseplate and the second surface of the heat dissipation insulating substrate has at least one plateau (41, fig. 13), and the at least one plateau is only disposed within a projected area of the plurality of power devices (portion of 41 below 31,32, fig. 13); and a thermal interface layer (52, fig. 13, [0048]), respectively contacting with and disposed between the second surface of the heat dissipation insulating substrate and the heat dissipation baseplate (fig. 13), wherein a minimum thickness of 
[claim 14] The package structure for power devices according to claim 12, wherein the at least one plateau is monolithically formed or thermally contact with the heat dissipation baseplate or the heat dissipation insulating substrate (fig. 13).
[claim 15] The package structure for power devices according to claim 11, wherein the thermal interface layer comprises a thermal grease [0048], sintered Ag or a eutectic solder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota (US 2013/0003306).
Oota discloses the device of claim 1 but does not expressly disclose that an area ratio of the at least one plateau occupying the surface of the heat 
Nevertheless it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used claimed area ratio to have produced a workable heat dissipation structure and since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since increasing the ratio of the plateau to the heat dissipation baseplate or heat dissipation insulating substrate would increase the thermal conductivity.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AMAR MOVVA/Primary Examiner, Art Unit 2898